               Case 4:19-cv-01541-JST Document 33 Filed 08/19/19 Page 1 of 3



 1   Erin L. Brinkman (SBN 289967)
     Unite the People
 2     3003 W. Olympic Blvd Ste. 1031
       Los Angeles, CA 90006
 3     Telephone: (888) 245-9393
       E-mail: erin@unitethepeople.org
 4   Attorney for Plaintiffs and the Proposed Class
 5

 6

 7
                                    United States District Court
 8                             for the Northern District of California
                                        San Francisco Division
 9
                                                          Case No. 3:19-cv-01541-JST
10        Amitabho Chattopadhyay,
                 et. al.                                  Plaintiffs’ Opposition to
11        		       Plaintiffs,                            Motion to Dismiss
                                                          Pursuant to Rule 12(b)(2)
12        		          v.
                                                          Date:      October 2, 2019
13        BBVA Compass Bancshares, Inc.,                  Time:      2:00 p.m.
                et. al.,                                  Room:      Courtroom 9 - Floor 19
14        		      Defendants.                             		         450 Golden Gate Ave.
                                                          		         San Francisco, CA 94102
15
                                                          Judge:     Hon. Jon Tigar
16

17           To all parties and their attorneys of record:

18           Plaintiffs in the above-captioned case hereby submit their opposition to defendants’ Mo-

19   tion to Dismiss Pursuant to Rule 12(b)(2).

20                                                                     Respectfully submitted,
                                                                        /s/ Erin L. Brinkman
21                                                                          Erin L. Brinkman
                                                                             August 19, 2019
22                                                                      Counsel for Plaintiffs

23

24

25

26

27
                                                      1
                                                                      Opposition to Motion to Dismiss
                                                                         Case No. 3:19-cv-01541-JST
               Case 4:19-cv-01541-JST Document 33 Filed 08/19/19 Page 2 of 3



 1                              Memorandum of Points and Authorities

 2          Plaintiffs do not assert general personal jurisdiction over the BBVA defendants.

 3          The BBVA defendants’ personal jurisdiction argument is really an argument that plaintiffs

 4   have failed to state a claim: because the BBVA defendants are “holding companies” that, in gen-

 5   eral, do not participate in the day-to-day operations of Compass Bank, the defendants claim, they

 6   cannot be held liable for any discrimination perpetuated by either of the other two defendants.

 7          However, the BBVA defendants can be held directly liable under 42 U.S.C. § 1981(c) and

 8   the Unruh Act because it is adequately alleged that one or both of the BBVA defendants was the

 9   origin of the discriminatory practice in question, and that upon acquiring Simple Finance Tech-

10   nology Corp., they imposed their policy on Simple’s banking program.

11          Applying the test set out in Williams v. Yamaha Motor Co., 851 F.3d 1015 (9th Cir.

12   2017), it is adequately alleged that the BBVA defendants purposefully directed its discriminatory

13   activities towards the state of California by directing the implementation of the discriminatory

14   policy in question by the other two defendants, and that Plaintiffs’ claims arise out of this direc-

15   tion. Moreover, it is far from unreasonable to expect that the BBVA defendants, both sophisti-

16   cated corporate parties defending themselves with the same counsel as the remaining defendants,

17   are in any way disadvantaged by defending themselves in California as opposed to their home

18   states. The mere fact that the BBVA defendants do not speak directly with customers does not

19   change the fact that they are alleged to have directed the merger with defendant Simple Finance

20   Technology Corp. and the resulting imposition of the discriminatory policies in question.

21          Under Defendants’ apparent theory that only the direct perpetrator of a policy can be held

22   liable for its consequences, the protections granted by either law would be rendered toothless: a

23   corporation with a national policy that is discriminatory under federal law could avoid liability

24   for the parent company by, rather than implementing its policy itself, simply owning all of the

25   stock in a shell company that implemented the policy.

26          Accordingly, any defendant who contributed in any way to this discriminatory scheme—

27   including by establishing, disseminating, monitoring, enacting, and/or enforcing any corporate
                                                       2
                                                                         Opposition to Motion to Dismiss
                                                                            Case No. 3:19-cv-01541-JST
               Case 4:19-cv-01541-JST Document 33 Filed 08/19/19 Page 3 of 3



 1   policies and practices that permitted or encouraged the discriminatory conduct—must be con-

 2   sidered a proper defendant. Defendants’ self-serving and unilateral claims that the BBVA defen-

 3   dants are a “holding company” and an “equipment leasing company” — and thus not liable for the

 4   acts which they are alleged to have directed — simply cannot be ascertained without a thorough

 5   discovery process, to determine if the policy in question was implemented by one or both of the

 6   BBVA defendants. Without the allegations in place, the class may be denied adequate discovery

 7   into the relationship between each company and the origin and internal justifications for the

 8   discriminatory policies in question — if they do, in fact, originate with one or both of the BBVA

 9   defendants.

10                                             Conclusion

11          The motion should be denied. In the alternative, leave should be given to amend the

12   complaint to state facts establishing specific personal jurisdiction over the BBVA defendants, or

13   leave should be given for jurisdictional discovery, e.g. into corporate communications between the

14   BBVA defendants and the remaining defendants.

15                                                                      Respectfully submitted,
                                                                         /s/ Erin L. Brinkman
16                                                                           Erin L. Brinkman
                                                                              August 19, 2019
17                                                                       Counsel for Plaintiffs
18

19

20

21

22

23

24

25

26

27
                                                     3
                                                                       Opposition to Motion to Dismiss
                                                                          Case No. 3:19-cv-01541-JST
